ON CONCESSION OF ERROR

FERNANDEZ, J.
Rebecca P. Sanchez petitions this Court for a writ of prohibition arguing that the trial court acted in excess of its jurisdiction when it dismissed the cause for failure to prosecute and, after the time allowed for revisiting the order of dismissal, reopened and reinstated the case.
Fannie Mae concedes that the trial court lacked jurisdiction to rehear and vacate the dismissal order because the trial court lost its jurisdiction over the action except to enforce the judgment. . We therefore grant the petition and quash the order that vacated the dismissal.- We decline to address any issues that may be before the trial court on whether attorney’s fees should be granted or any other matters presently pending before the trial court.
Petition granted, order quashed.